Name: Council Decision (EU) 2016/203 of 12 February 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement (health care expenditure statistics)
 Type: Decision
 Subject Matter: international affairs;  Europe;  health;  European construction;  economic analysis
 Date Published: 2016-02-16

 16.2.2016 EN Official Journal of the European Union L 39/36 COUNCIL DECISION (EU) 2016/203 of 12 February 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement (health care expenditure statistics) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXI (Statistics) to the EEA Agreement. (3) Commission Regulation (EU) 2015/359 (3) is to be incorporated into the EEA Agreement. Information regarding day care and enterprise financing schemes as well as outpatient and day care is not available in Liechtenstein. It should therefore be exempted from providing this data. (4) Annex XXI (Statistics) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on the Union's behalf, within the EEA Joint Committee on the proposed amendment to Annex XXI (Statistics) to the EEA Agreement shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 February 2016. For the Council The President J.R.V.A. DIJSSELBLOEM (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Commission Regulation (EU) 2015/359 of 4 March 2015 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council as regards statistics on healthcare expenditure and financing (OJ L 62, 6.3.2015, p. 6). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2016 of ¦ amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Commission Regulation (EU) 2015/359 of 4 March 2015 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council as regards statistics on healthcare expenditure and financing (1) is to be incorporated into the EEA Agreement. (2) Annex XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following point is inserted after point 18z5 (Commission Implementing Regulation (EU) No 205/2014) of Annex XXI to the EEA Agreement: 18z6. 32015 R 0359: Commission Regulation (EU) 2015/359 of 4 March 2015 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council as regards statistics on healthcare expenditure and financing (OJ L 62, 6.3.2015, p. 6). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) Liechtenstein is exempted from providing separate data on day curative care (HC.1.2), day rehabilitative care (HC.2.2) and day long-term care (health) (HC.3.2), which shall be included in the data provided on outpatient curative care (HC.1.3), outpatient rehabilitative care (HC.2.3) and outpatient long-term care (health) (HC.3.3), respectively. (b) Liechtenstein is exempted from providing data on enterprise financing schemes (HF.2.3). This exemption shall be subject to review by the EEA Joint Committee whenever figures provided by Liechtenstein demonstrate that the expenditure on enterprise financing schemes in Liechtenstein is no longer negligible.. Article 2 The texts of Regulation (EU) 2015/359 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (2). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President [ ¦] The Secretaries to the EEA Joint Committee [ ¦] (1) OJ L 62, 6.3.2015, p. 6. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]